Citation Nr: 0006336	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a back injury with sciatica, lateral recess 
stenosis, a central disc bulge at L5-S1, and right thigh 
pain, currently rated as 40 percent disabling.

2. Entitlement to an increased rating for right lower leg 
shrapnel wound residuals, currently rated as 20 percent 
disabling.

3. Entitlement to a separate compensable rating for a scar of 
the right tibia as a residual of a shrapnel wound.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1990.  This appeal arises from a July 1997 rating decision 
which denied ratings in excess of 20 percent each for 
postoperative residuals of a back injury and right lower leg 
shrapnel wound residuals.  

The veteran submitted a Substantive Appeal in November 1997 
wherein he requested a hearing before an RO hearing officer.  
The RO thereafter scheduled a hearing for a date in February 
1998.  In January 1998, the veteran's representative 
requested that the hearing be postponed until May 1998, when 
the veteran would complete a probationary period in a new 
job.  By letter subsequently in January 1998, the RO 
requested the veteran to notify them, upon completion of the 
probationary period, when he would actually be available to 
report for a hearing.  The veteran did not subsequently 
indicate that he wanted a hearing, and in an October 1999 
memorandum the veteran's representative stated that no 
further hearing was desired.

In a June 1999 rating decision, the RO increased the rating 
of the veteran's postoperative residuals of a back injury 
from 20 percent to 40 percent, effective  July 1998.  
Inasmuch as a higher evaluation is potentially available, and 
the issue of an increased rating was already in appellate 
status at the time of the June 1999 rating action, the Board 
will consider the matter of entitlement to an increased 
rating for the back disability over the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the 
veteran has requested an earlier effective date for the 
increased rating.

In the June 1999 rating decision, the RO also denied 
secondary service connection for a left knee disorder.  The 
veteran submitted a Notice of Disagreement (NOD) with this 
determination in August 1999, but appellate review discloses 
that a Statement of the Case (SOC) has not yet been issued.  
While the Board does not have jurisdiction to review that 
issue at this time, it does have jurisdiction to address the 
issue in a Remand Order.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that an issue involving an 
unprocessed NOD should be remanded, rather than referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
That issue is thus the subject of the REMAND portion of this 
decision, below.


FINDINGS OF FACT

1. All evidence available for equitable disposition of the 
veteran's claims has been obtained to the extent possible 
by the RO.

2. The veteran's postoperative residuals of a back injury 
with sciatica, lateral recess stenosis, a central disc 
bulge at L5-S1, and right thigh pain have been manifested 
throughout the appeal period by right thigh pain, painful 
straight leg raising, paraspinous muscle spasm, tenderness 
at L5-S1, limitation of motion of the spine, and decreased 
deep tendon reflexes, and is productive of pronounced 
impairment.

3. Complete paralysis of the sciatic nerve is not objectively 
demonstrated.

4. The veteran's residuals of a right lower leg shrapnel 
wound have been manifested throughout the appeal period by 
decreased right foot dorsiflexion, decreased right great 
toe extension, sensory deficits in the peroneal nerve 
distribution, and a well-healed and tender scar over the 
right tibia.

5. Severe injury to Muscle Group XII, severe incomplete 
paralysis of the common peroneal nerve, and complete 
paralysis of the deep peroneal nerve are not objectively 
demonstrated.  

6. Additional functional impairment due to back or lower 
extremity pain has not been shown.


CONCLUSIONS OF LAW

1. The schedular criteria for a 60 percent rating for 
postoperative residuals of a back injury with sciatica, 
lateral recess stenosis, a central disc bulge at L5-S1, 
and right thigh pain are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.59, 
Diagnostic Codes 5293, 5295, 8520 (1999).

2. The schedular criteria for a rating in excess of 20 
percent for residuals of a right lower leg shrapnel wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.41, 4.42, 4.56, 4.73, Diagnostic Codes 5312 
(effective prior to and on and after July 3, 1997), 8521, 
8523 (1999).

3. The schedular criteria for a separate 10 percent rating 
for a tender right tibia scar as a residual of a shrapnel 
wound are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are capable of substantiation, 
and therefore are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required to comply with the duty to assist 
him in these claims.  Id.

I.  Factual Background

As the veteran's right lower leg disability involves a 
through-and-through muscle injury, the Board finds that it is 
appropriate to discuss remote clinical histories and findings 
of record pertaining to this disability.  

The veteran's service records indicate that he is a combat 
veteran.  He was awarded the Purple Heart for shrapnel 
wounds.  He also holds a Combat Action Ribbon.  His service 
medical records (SMRs) reflect that he received shrapnel 
wounds to the right lower leg in September 1967 in Vietnam.  
Debridement and shrapnel removal were performed in Vietnam.  
After evacuation to the continental U.S. and a period of 
recovery, two wounds were still present in the right lower 
leg, with a drain in the anterior wound.  At that time, there 
was considerable weakness of dorsiflexion of the right foot, 
complete loss of right extensor hallucis longus function 
(great toe), and hypesthesia of the right foot.  The veteran 
underwent physiotherapy for dorsiflexion of the right foot.  
On examination in August 1969, there were two well-healed 
areas over the lateral aspect of the right lower leg which 
were not tender to percussion or manipulation.  There was 
still moderate weakness to dorsiflexion, with marked weakness 
of the right extensor hallucis longus.  Plantar flexion was 
normal bilaterally.  There was hypesthesia of the right foot 
over the dorsolateral aspect beneath the lateral malleolus.  
Full weight-bearing and jumping produced right ankle pain.  
An August 1970 Medical Board report noted that the veteran 
was recommended for full duty notwithstanding some remaining 
right leg partial peroneal nerve palsy.

An October 1989 SMR noted posterior right thigh pain since 
1986.  The veteran reported that the pain waxed and waned, 
but lately it had gotten worse.  The examiner noted sciatic 
tenderness and a possible herniated nucleus pulposus.

An April 1990 VA orthopedic examination indicated that 
computerized axial tomography (CAT) just prior to service 
discharge showed a cental L5-S1 disc bulge with osteophyte 
formation from the right sacroiliac joint into the 5th lumbar 
vertebral area.  There was also lateral stenosis of the left 
L4-5 nerve root area with evidence of degenerative arthritis 
at that location.  The veteran complained of constant back 
pain made worse by weather changes, bending, or stooping, and 
sitting or standing for long periods.  The examiner also 
noted evidence of an entrance wound on the anterolateral 
aspect of the right leg about 1/3 of the way down on the 
tibia.  The entrance measured 2 by 1 centimeters and was 
well-healed, but was about 1/4-inch deep.  The shrapnel missile 
had passed through the posterolateral aspect of the leg, 
where there was an incision measuring about 5 centimeters in 
length.  This area was mildly tender to palpation.  The 
peroneal nerve was severed in this area, and the veteran had 
weakness and sensory loss.  There was right and left 
paraspinous muscle spasm, right sciatic notch tenderness, and 
a negative Trendelenburg gait and examination.  The spine 
forward flexed to 60 degrees, hyperextended to 10 degrees, 
and laterally flexed and rotated 15 degrees each way.  Deep 
tendon reflexes were 1+ at the knees, 1+ at the right ankle, 
and 2+ at the left ankle.  Sensation was diminished from the 
right mid-shin down, secondary to peroneal nerve injury.  
There was also diminished sensation in the right great toe 
and proximal web space.  Right foot dorsiflexion strength was 
3/5, and extensor hallucis longus extension was weaker.  
Range of motion of the right ankle was to 0 degrees in 
dorsiflexion and 55 degrees in plantar flexion.  Inversion 
was to 10 degrees, and eversion to 50 degrees.  Inversion 
motor strength was 4-.   Straight leg raising was positive at 
45 degrees on the right, and negative on the left.  The 
examiner opined that the back, thigh, and leg symptoms were 
all related to right sciatica and that the veteran had 
complained of pain and cramping in the right leg with 
radiation down to the foot.  

April 1990 X-rays showed an unremarkable lumbar spine, with a 
possible healed fracture of the distal sacrum.

In September 1990, the RO granted service connection for 
right lower leg shrapnel wound residuals and for 
postoperative residuals of a back injury with thigh pain, 
inter alia.  A 20 percent rating was assigned under 
Diagnostic Codes 5293-8520 for postoperative residuals of a 
back injury with right-sided sciatica, left-sided lateral 
recess stenosis, a central disc bulge at L5-S1, and right 
thigh pain.  A 10 percent rating was assigned under 
Diagnostic Code 8521-8522 for right lower leg shrapnel wound 
residuals.  

A March 1991 VA orthopedic consultation report noted that a 
CAT scan had documented sacroiliac joint arthritis with an 
L5-S1 disc bulge.  The veteran had complained of increased 
right posterior thigh pain.  There was no numbness or bowel 
or bladder trouble.  Motrin partially helped the pain.  There 
was paraspinal muscle spasm, greater on the right.  Straight 
leg raising was negative.  The veteran could forward flex the 
spine to 60 degrees, extend to 25 degrees, and bend laterally 
to 30 degrees.  

An April 1991 VA outpatient clinic note indicated that a CAT 
scan showed mild traumatic arthritis of the lumbar spine and 
of the right sacroiliac joint.  The examiner opined that 
those disorders could cause right thigh pain, but that there 
was no definite etiology.  

In December 1992, the Board remanded this case to the RO for 
a VA examination to determine which nerve had been injured by 
the missile, and the extent of the current deficits due to 
the missile wound and the back disorder.

A January 1993 VA examination report noted the veteran's 
complaint of sciatic back pain radiating to the right 
posterior thigh, on through the right lateral leg to the 
great toe.  The examiner noted decreased pinprick sensation 
in the right lower leg, foot and great toe, and weak right 
foot dorsiflexion and eversion.  The diagnosis was right 
sciatic distribution pain versus peroneal nerve injury with 
proximal pain.

In June 1993, the RO assigned a 20 percent rating for the 
right lower leg shrapnel wound residuals under Diagnostic 
Codes 5311-8523 on the basis of right peroneal nerve injury 
and a scar that was tender to palpation.  The RO also 
considered muscle weakness and sensory disturbance in that 
rating.  According to the rating decision, service connection 
was in effect for postoperative residuals of a back injury 
with right-sided sciatica, left-sided lateral recess 
stenosis, a central disc bulge at L5-S1, and right thigh 
pain.  This disability was rated 20 percent disabling under 
Diagnostic Codes 5293-8520. 

In an April 1994 decision, the Board confirmed a 20 percent 
rating for the postoperative residuals of a back injury.

On January 22, 1997, the RO received the veteran's claim for 
increased ratings for his back and right leg disorders, 
wherein he reported that his symptoms had worsened, and 
referred the RO to his private physician.  He stated that he 
had severe pain in his upper right leg hamstring, both knees, 
and lower back. 

In January 1997, the RO received two reports from Steven 
Carlow, M.D.  The first report, dated in May 1996, indicated 
that the veteran reported right thigh pain for the past 4 to 
5 years, that he had no pain when bicycling or walking, and 
that prolonged standing or sitting did cause pain.  Dr. 
Carlow noted that the veteran pointed toward the posterior 
thigh and the right hamstring area when he described his 
pain, and that he denied radicular pain or back problems.  On 
examination, there was decreased sensation in the right great 
toe, straight leg raising was negative, and deep tendon 
reflexes were diminished but symmetrical.  There was 
tenderness in the hamstrings, and they were tight bilaterally 
on attempted toe-touching.  There was full range of motion of 
the back, with no tenderness to palpation.  The hips 
exhibited full, pain-free range of motion.  Physical therapy 
for stretching the lower extremity and back was recommended.

The second report, dated in December 1996, reflects that Dr. 
Carlow saw the veteran for complaints of left knee pain.  Dr. 
Carlow did note that the previous right thigh problem had 
completely resolved.  There was some left knee effusion and 
tenderness that was felt to be related to a possible 
cartilage disorder.  Dr. Carlow did not attribute this to any 
service-connected disability.  

In July 1997, the RO denied increased ratings for the back 
and right leg disorders.

On July 10, 1998, the RO received the veteran's claim for 
service connection for a left knee disorder as secondary to 
the service-connected back and right leg disorders.  Along 
with the above claim, the veteran submitted treatment reports 
dated from 1990 to 1998 from the Groton Navy Hospital.  
Relevant portions of the latter treatment reports note use of 
Motrin for knee pain.  A June 1998 report notes X-ray 
evidence of degenerative joint disease of both knees. 

An April 1999 VA general medical examination report indicated 
that the veteran's claims folder had not been made available 
to the examiner.  The veteran complained of sciatica and 
radicular pain from the lumbar spine to the right knee, and 
reported numbness of the right foot, difficulty standing or 
sitting for long periods, and weather-related chronic low 
back pain.  He attributed left knee arthritis to years of 
favoring the right knee and leg, and stated that he used 
Motrin for knee pain.  The examiner noted dermatologic 
changes of the feet due to tinea.  On examination, the 
examiner reported that the shrapnel had entered through the 
posterolateral aspect of the leg and left a well-healed wound 
which was tender to deep palpation.  There was decreased 
local sensation secondary to peroneal nerve injury.  There 
was right and left paraspinous muscle spasm and tenderness at 
L5-S1.  The veteran could forward flex the spine to 60 
degrees, hyperextend to 10 degrees, and bend laterally to 15 
degrees in each direction.  Deep tendon reflexes were 1+ 
bilaterally, both upper and lower.  Sensory perception was 
intact except for the right leg peroneal nerve.  Motor 
strength was slightly decreased on the right (4/5).  Straight 
leg extension was positive for pain on the right side.  The 
diagnoses included chronic low back pain and sciatica with 
secondary stenosis shown by CAT scan; chronic low back pain 
secondary to a central disc bulge at L5-S1, secondary to a 
shrapnel wound; peroneal nerve injury of the right leg 
secondary to the shrapnel injury; peripheral neuropathy of 
the right leg, secondary to shrapnel injury to the peroneal 
nerve; and chronic left knee pain of unknown etiology.  

Another April 1999 VA examination report noted that the 
veteran attributed left knee pain and arthritic changes to 
right foot drop and chronic right leg pain.  He recalled that 
the left knee began bothering him in 1983, and that a 1983 X-
ray report had shown early arthritis.  The veteran brought 
some SMRs with him to the examination.  These records showed 
a CAT scan of the spine in 1989, and a report of a probable 
peroneal nerve injury and mild right foot drop in April 1990.  
On examination, the right knee was cool, with flexion limited 
to 120 degrees.  There was a possible small effusion present 
but no laxity.  The great toe extensors and foot evertors 
showed decreased (4/5) strength, consistent with peroneal 
nerve injury.  There was a shrapnel scar over the proximal 
leg.  The examiner opined that the right leg symptoms had 
remained unchanged, and, based on the veteran's report, that 
the left leg arthritis had begun in 1983.  

May 1999 VA electromyographic/nerve conduction velocity 
(EMG/NCV) studies concluded that there was electrodiagnostic 
evidence for right peroneal neuropathy.  

In a June 1999 rating decision, the RO assigned a 40 percent 
rating for the veteran's postoperative residuals of a back 
injury under Diagnostic Codes 5293-8520, effective July 10, 
1998, and denied a rating in excess of 20 percent for the 
right lower leg shrapnel wound residuals under Diagnostic 
Codes 5311-8523.  The RO denied service connection for 
peripheral neuropathy on the basis that there was no link 
between that disorder and active service, and determined that 
the claim for service connection for a left knee disorder was 
not well-grounded on the basis that there was no link between 
that disorder and a service-connected disability.  

In August 1999, the veteran requested an earlier effective 
date for the 40 percent rating for his back disability, and 
submitted an NOD with the denial of service connection for 
the left knee disorder.  He also reported that he injured his 
left knee in service in 1983.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system, and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

A.  An Increased Rating for a Back disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
postoperative residuals of a back injury with right-sided 
sciatica, left-sided lateral recess stenosis, a central disc 
bulge at L5-S1, and right thigh pain, rated 20 percent 
disabling prior to July 10, 1998 and 40 percent disabling on 
and after that date under Diagnostic Codes 5293-8520.  The 
matter for determination is whether a higher rating may be 
assigned under any pertinent Diagnostic Code.  

The Board finds that the postoperative residuals of a back 
injury with right-sided sciatica, left-sided lateral recess 
stenosis, a central disc bulge at L5-S1, and right thigh pain 
has been manifested throughout the appeal period by right 
thigh pain, painful straight leg raising, paraspinous muscle 
spasm, tenderness at L5-S1, limitation of motion of the 
spine, and decreased deep tendon reflexes with little 
intermittent relief.

38 C.F.R. Part 4, Diagnostic Code 5293, pertains to 
intervertebral disc syndrome.  This Code provides for a 40 
percent rating for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Comparing the veteran's back symptoms in this case with the 
criteria for a 60 percent rating under Diagnostic Code 5293, 
the Board notes that symptoms compatible with sciatic 
neuropathy are shown.  The record contains the veteran's 
complaints of pain down the posterior right thigh.  Straight 
leg raising has been noted to be positive for pain on the 
right.  Paraspinous muscle spasm and tenderness to palpation 
at L5-S1 have been clinically found.  Ankle jerks have been 
present, but decreased.  Although the veteran has not 
reported whether he had intermittent relief, as opposed to 
"little" intermittent relief, the Board notes that he has 
reported years of thigh pain with added pain on standing or 
prolonged sitting.  Resolving any reasonable doubt on this 
issue in favor of the veteran, the Board finds that his back 
symptoms have been subject to "little" intermittent relief.  
Although his back symptoms might not encompass all of the 
symptoms prescribed for a 60 percent rating under Diagnostic 
Code 5293, they do more closely approximate pronounced 
intervertebral disc syndrome.  For this reason, the Board 
finds that pronounced intervertebral disc syndrome is shown, 
that the schedular criteria for a 60 percent rating under 
Diagnostic Code 5293 are thus met, and that the appeal is 
granted to this extent.  The 60 percent rating is the maximum 
rating available under Diagnostic Code 5293.

With respect to Diagnostic Code 8520 under which paralysis of 
the sciatic nerve is rated, the Board notes that this Code 
provides for a 40 percent rating for moderately-severe 
incomplete paralysis.  A 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy.  An 
80 percent evaluation requires complete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis means that 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520.

Comparing the symptoms of the veteran's back disability with 
the criteria of Diagnostic Code 8520, the Board notes that 
diagnoses of chronic low back pain and sciatica were made in 
April 1999, and that there is clinical evidence of 
moderately-severe incomplete sciatic nerve paralysis, 
warranting a 40 percent rating under this Code.  
Specifically, 4/5 motor strength of the right leg was shown, 
and deep tendon reflexes were decreased but symmetrical.  The 
only decreased sensation was found to be in the peroneal 
nerve distribution, and has been attributed to causes other 
than the service-connected back disability at issue in this 
appeal.  Marked muscular atrophy, which is the measure of a 
60 percent rating (severe incomplete paralysis), is not shown 
by the evidence in this case.  However, the Board notes that 
the criteria for a 60 percent rating have been met in this 
case under Diagnostic Code 5293, and thus the only pertinent 
matter for consideration is whether an 80 percent rating for 
the veteran's back disability is warranted under Diagnostic 
Code 8520.  The Board finds that disability approximating 
complete sciatic paralysis has not been shown, and that an 80 
percent rating under Diagnostic Code 8520 is thus not 
warranted.  Even considering any additional functional 
limitation due to pain on use of the joint, the Board does 
not find that the criteria for an 80 percent rating are 
approximated.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board finds that the evidence in this case indicates that 
the 60 percent rating granted for the veteran's postoperative 
residuals of a back injury under Diagnostic Code 5293 should 
be applicable for the entire appeal period.  In reaching this 
determination, the Board notes that the veteran reported 
worsening symptoms with severe pain in the hamstrings and low 
back at the time he submitted his claim for an increased 
rating in January 1997.  While the medical records he 
submitted at that time do not obviously support a 60 percent 
rating, the Board also notes that they do not necessarily 
show that pronounced disability did not exist at the time of 
his January 1997 claim.  The medical evidence that the Board 
relies on to grant a 60 percent rating in this decision was 
obtained in April 1999, but this evidence does not indicate 
that back disability such as to warrant a 60 percent rating 
was not manifest in January 1997.  Inasmuch as the Board 
cannot ascertain from the evidence of record that the 
effective date assigned by the RO, July 10, 1998, is the 
earliest date on which the back disability was shown to have 
increased in severity, the Board deems it appropriate to 
assign the 60 percent rating for the entire appeal period, 
i.e., from January 22, 1997, the date the RO received the 
veteran's claim for an increased rating.

B.  An Increased Rating for a Right Leg Disability

The Board notes that, during the pendency of the veteran's 
appeal, the VA's Schedule for Rating Disabilities was 
amended.  By regulatory amendment, effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 
4.69, 4.73.  See 62 Fed. Reg. 30235-30240 (1997).  The 
regulatory changes for muscle injuries include the deletion 
of 38 C.F.R. §§ 4.47 through 4.54 and 4.72.  The definitions 
of what constitutes a moderate, moderately-severe, or severe 
wound were modified to exclude the adjectives describing the 
amount of loss of deep fascia and muscle substance. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, the Board notes 
that, substantively, the earlier and the revised provisions 
pertaining to rating muscle injuries yield the same results.  
Therefore, discussing the rating schedule primarily by 
reference to the revised provisions results in no prejudice 
to the veteran.  The veteran was furnished the revised 
schedular criteria in a supplemental SOC issued in July 1999, 
and has had an opportunity to respond.  Although the RO did 
not make a specific comparison between the former and the 
revised rating criteria in order to apply the version must 
favorable to the veteran, the Board finds that the veteran 
will not be prejudiced by consideration of his claim at this 
time, for the aforementioned reason that the earlier and 
revised criteria represented no substantive change.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Currently, portions of 38 C.F.R. § 4.56 provide that a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately-severe disability of muscles--(i) Type of 
injury.  Through-and-through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately-severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a right lower leg shrapnel wound.  The RO has 
rated the wound residuals 20 percent disabling under 
Diagnostic Codes 5311-8523 for the entire appeal period.  The 
matter for determination is whether a higher rating may be 
assigned under any pertinent Diagnostic Code.

The Board finds that the veteran's residuals of a right lower 
leg shrapnel wound have been manifested throughout the appeal 
period by decreased dorsiflexion of the right foot and right 
great toe extension, decreased sensory deficits in the 
peroneal nerve distribution, and a well-healed but tender 
scar over the right tibia.  Comparing these symptoms with the 
rating criteria, the Board first notes that, in this case, 
rating under Diagnostic Code 5312 is more appropriate than 
Diagnostic Code 5311, because Code 5312 addresses impairment 
of dorsiflexion of the right foot and impairment of extension 
of the great toe.  Diagnostic Code 5311 addresses the 
opposing muscle group, i.e., plantar flexion of the foot and 
flexion of the great toe, but these muscles are not shown to 
be impaired in this case.

Impairment of Muscle Group XII is rated under Diagnostic Code 
5312.  The function of Muscle Group XII is dorsiflexion of 
the foot, extension of the toes, and stabilization of the 
arch.  This muscle group includes the extensor hallucis 
longus muscle, which in the instant case was impaired by the 
shrapnel injury.  Under the applicable criteria, a 20 percent 
rating is warranted for moderately-severe injury.  A 30 
percent rating requires severe injury to Muscle Group XII.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

In order to assign a 30 percent rating under Diagnostic Code 
5312, the objective findings must more nearly approximate the 
criteria for severe muscle injury.  In this case, the Board 
finds that the veteran's current residual symptoms of a right 
lower leg shrapnel wound do not more nearly approximate the 
criteria for a 30 percent rating.  The description of the 
veteran's wound does not fit the 38 C.F.R. § 4.56(d) 
classification criteria for severe muscle injury noted above.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track are not shown.  
Palpation revealed a tender scar, but did not show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  The veteran's muscles did not swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side did not indicate 
severe impairment of function.  Foreign bodies were not 
present, and adhesion of the scar to the tibia was not shown.  
Although EMG/NCV studies did indicate diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, there was no visible muscle atrophy, 
and muscle strength was 4/5.  Adaptive contraction of an 
opposing group of muscles; atrophy of any other muscle groups 
not in the track of the missile; or induration or atrophy of 
an entire muscle following simple piercing by a projectile 
was not shown.  As the preponderance of the evidence is 
against the claim, the Board concludes that a rating in 
excess of 20 percent for right lower leg shrapnel wound 
residuals is not warranted under Diagnostic Codes 5311 and 
5312, and the appeal is denied.  

With consideration of evaluation of the right leg disability 
under Diagnostic Code 8521 for common peroneal nerve damage, 
the Board notes that ratings from noncompensable to 40 
percent are available under that Code.  A 20 percent rating 
is assigned for moderate incomplete paralysis of the common 
peroneal nerve.  A 30 percent rating requires severe 
incomplete paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function that is 
substantially less than the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration; foot drop and slight droop of 
all the toes demonstrate complete paralysis; the veteran 
cannot dorsiflex the foot or lift the toes; abduction is lost 
and adduction is weakened; anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8521.  

In this case, the Board finds that the symptoms of the 
veteran's right lower leg shrapnel wound do not more nearly 
approximate the criteria for severe incomplete paralysis.  
Decreased strength in dorsiflexion of the foot and some 
sensory deficits are shown, but, beyond that, the evidence 
does not show any further disability such as would warrant a 
30 percent rating.  As the preponderance of the evidence is 
against the claim, the Board concludes that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
8521, and the appeal is denied.

With consideration of evaluation of the veteran's right leg 
disability under Diagnostic Code 8523 for deep peroneal nerve 
damage, the Board notes that ratings from noncompensable to 
30 percent are available for impairment of the deep peroneal 
nerve.  A 20 percent evaluation is assigned for severe 
incomplete paralysis of the deep peroneal nerve.  A 30 
percent rating requires complete paralysis.  According to the 
rating schedule, "complete paralysis" is demonstrated by loss 
of dorsiflexion of the foot.  38 C.F.R. § 4.124(a), Code 
8523.

Comparing the symptoms and findings pertaining to the 
veteran's right leg with Diagnostic Code 8523, the Board 
notes that complete paralysis of the peroneal nerve is 
required for a 30 percent rating.  As noted above, the 
evidence of record indicates some loss of strength in 
dorsiflexion, perhaps some loss of great toe extension, and 
some sensory deficit; however, this evidence simply does not 
more nearly approximate loss of right foot dorsiflexion such 
as to warrant a 30 percent rating.  As the preponderance of 
the evidence is against the claim, the Board finds that a 
rating in excess of 20 percent cannot be assigned for the 
veteran's right lower leg shrapnel residuals under Diagnostic 
Code 8523, and the appeal is denied.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, and others not.  Both the uses 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and evaluations of the same manifestation under 
different diagnoses are to be avoided.  This is the so-called 
"rule against pyramiding."  38 C.F.R. § 4.14.  Because the 
veteran's complaints of bilateral knee osteoarthritis and 
accompanying pain are not shown to have resulted from a 
service-connected disease or injury, the Board finds that 
these symptoms cannot be considered in evaluating the degree 
of severity of the service-connected right lower leg shrapnel 
wound residuals currently at issue for an increased rating in 
this decision.  Because of the rule against pyramiding, the 
veteran cannot receive more than one rating for the right leg 
shrapnel wound. 

C.  A Separate Compensable Rating for a Right Tibia Scar

The Board notes that the Court's decision in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14) does permit 
consideration of a separate rating for a tender scar.  This 
is because a painful scar, in itself, is a separate 
disability from impairment caused by muscle or nerve damage.  

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805.  

As noted above, the current residuals of a right leg shrapnel 
injury include a well-healed but tender scar of the right 
tibia.  The Board finds that this in itself warrants a 
separate 10 percent rating under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, and the appeal is granted to 
this extent.  


ORDER

1. A 60 percent rating for postoperative residuals of a back 
injury with sciatica, lateral recess stenosis, a central 
disc bulge at L5-S1, and right thigh pain is granted, 
subject to the laws and regulations governing the payment 
of monetary benefits.

2. An increased rating for right lower leg shrapnel wound 
residuals is denied.

3. A separate 10 percent rating for a tender shrapnel wound 
scar of the right tibia is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.
  

REMAND

The Board has found that in August 1999 the veteran submitted 
a timely NOD with the June 1999 RO rating decision that 
denied service connection for a left knee disorder as 
secondary to the service-connected back and right leg 
disabilities.  The RO has not yet issued an SOC with respect 
to that issue.  The Court has held that a remand to the RO is 
in order in these circumstances.  Manlincon, 12 Vet. App. at 
240-41.  Accordingly, this issue is remanded to the RO for 
the following action:

The RO should issue an SOC with respect 
to the denial of secondary service 
connection for a left knee disorder.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (1999), he has 60 days 
from the date of the mailing of the SOC 
to file a Substantive Appeal or a request 
for an extension of time to do so.

Thereafter, if a Substantive Appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

